In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-403 CV

____________________


IN RE ERIC LINTON




Original Proceeding



MEMORANDUM OPINION 
 In this mandamus proceeding, Eric Linton complains that the trial court struck his pro
se petition for writ of habeas corpus for bond reduction.  The record submitted by the relator
shows that the trial court refused to consider the petition because Linton filed the document
pro se in a criminal prosecution in which Linton is represented by counsel.  See Tex. Code
Crim. Proc. Ann. art. 1.052 (Vernon 2005) ("A pleading, motion, and other paper filed for
or on behalf of a defendant represented by an attorney must be signed by at least one attorney
of record in the attorney's name and state the attorney's address.").  Linton placed the case
number of the criminal prosecution on the filing, thus clearly filing it in the criminal case. 
A criminal defendant is not entitled to hybrid representation and the trial court may refuse
to consider pro se motions filed by a defendant who is represented by counsel.  Gray v.
Shipley, 877 S.W.2d 806 (Tex. App.-Houston [1st Dist.] 1994, orig. proceeding).  The trial
court did not abuse its discretion in refusing to consider Linton's pro se filing.  Accordingly,
the petition for writ of mandamus is denied.
	PETITION DENIED.
									PER CURIAM
Opinion Delivered September 6, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.